MEMORANDUM ***
The facts are known to the parties, and we do not repeat them here. This court lacks jurisdiction to review the Board of Immigration Appeal’s (“BIA”) determination that Pathak is ineligible for asylum because he provided material support to terrorists. 8 U.S.C. § 1158(b)(2)(A)(v); 8 U.S.C. § 1182(a)(3)(B)(i)(I); see Bellout v. Ashcroft, 363 F.3d 975, 977 (9th Cir.2004). Although we do have jurisdiction to review the BIA’s decision in the context of Pat-hak’s request for withholding of removal and Convention Against Torture (“CAT”) relief, we find that substantial evidence supports the BIA’s determination that Pat-hak is ineligible for both forms of relief because he materially supported terrorists. By Pathak’s own admission, he provided assistance to known terrorists by permitting them to use his family’s workshop to repair their weapons, by repairing their weapons himself, and by joining them on a lengthy cross-country trip to help them recover weapons they claimed to have hidden in his family’s workshop. This conduct clearly constitutes material support of terrorism. See 8 U.S.C. § 1182(a)(3)(B)(iv)(VT). The BIA properly held that Pathak’s material support of terrorists in his native India rendered him ineligible for both statutory withholding of removal as well as withholding of removal under CAT. See Bellout, 363 F.3d at 978-79.
Accordingly, the petition for review is DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.